UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

NMA OBINECHE,
Petitioner,

v.
                                        No. 96-1401
U.S. IMMIGRATION & NATURALIZATION
SERVICE,
Respondent.

On Petition for Review of an Order
of the Board of Immigration Appeals.
(A72-416-733)

Submitted: February 28, 1997

Decided: March 20, 1997
Before MURNAGHAN and ERVIN, Circuit Judges, and
BUTZNER, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.
_________________________________________________________________

COUNSEL

Ronald D. Richey, L. JOHNSON & ASSOCIATES, P.C., Wheaton,
Maryland, for Petitioner. Frank W. Hunger, Assistant Attorney Gen-
eral, Michael P. Lindemann, Assistant Director, Christopher C.
Fuller,
Office of Immigration Litigation, UNITED STATES DEPART-
MENT OF JUSTICE, Washington, D.C., for Respondent.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Nma Obineche petitions for review of the decision of the Board of
Immigration Appeals ("Board") denying her motion to reopen her
deportation proceedings. We affirm.

Because Obineche, a native and citizen of Nigeria, overstayed her
visa, the Immigration and Naturalization Service ("INS") commenced
deportation proceedings. Obineche conceded that she was deportable
but sought asylum in this country and a withholding of deportation.
After conducting a hearing on the merits of her claim, an
immigration
judge ("IJ") denied Obineche's application for asylum and withhold-
ing of deportation. Obineche then filed a notice of appeal with the
Board in which her counsel indicated that a brief would be filed in
support of the appeal. No brief was ever filed.

The Board summarily dismissed the appeal under 8 C.F.R.
§§ 3.1(d)(1-a)(i)(A), (E) (1996), noting that Obineche's notice of
appeal "in no meaningful way identified the basis of the appeal
from
the decision of the Immigration Judge." The dismissal also
indicated
that although Obineche's notice of appeal indicated a brief would
be
filed, "she never filed a separate written brief or statement, or
offered
an explanation as to her failure to do so."

Obineche then filed a motion to reconsider the deportation deci-
sion, with an accompanying brief. Obineche's motion stated that she
had previously filed a brief with the Office of Immigration Judge,
Executive Office of Immigration Review (EOIR), which was sup-
posed to be forwarded to the Board. In her motion to reconsider,
Obineche argued that the IJ erroneously denied her application for
asylum because he failed to consider all the facts and
circumstances
involved. The Board denied the motion to reconsider the deportation
proceedings on the ground that Obineche's motion"failed to
establish

                                 2
that the Board applied improper legal standards, disregarded or
mis-
read prior precedents, or should take cognizance of a recent change
in the law." The Board further found that Obineche had not filed a
brief with her appeal from the IJ's order until three months after
the
briefing schedule deadline. The denial of Obineche's motion to
recon-
sider is the subject of the petition for review in this court.
A denial of a motion to reconsider or reopen is reviewed with
extreme deference for an abuse of discretion. INS v. Abudu, 485
U.S.
94, 104-05 (1988). Thus, this court must affirm the Board's denial
of
a motion to reopen unless it: (1) was made without a rational
explana-
tion, (2) inexplicably departed from established policies, or (3)
rested
on an impermissible basis such as invidious discrimination against
a
particular group. M.A. v. INS, 899 F.2d 304, 310 (4th Cir. 1990)
(en
banc) (citations omitted). When the Board analyzes a motion to
reopen it does not consider the merits of the underlying claim, but
rather whether new developments warrant rehearing that claim. Id.
at
307 (citing INS v. Rios-Pineda, 471 U.S. 444, 446 (1985)). The cor-
rectness of the Board's denial of Obineche's motion to reconsider
depends on the correctness of the Board's summary dismissal of
Obineche's appeal from the IJ's order.
Pursuant to 8 C.F.R. § 3.1(d)(1-a)(i)(A),"[t]he Board may summa-
rily dismiss . . . any appeal in any case in which[t]he party
concerned
fails to specify the reasons for the appeal on . . . (Notices of
Appeal)
or other document filed therewith." See Toquero v. INS, 956 F.2d
193,
196 (9th Cir. 1992); Lozada v. INS, 857 F.2d 10, 13 (1st Cir.
1988);
Townsend v. INS, 799 F.2d 179, 181-82 (5th Cir. 1986); Reyes-
Mendoza v. INS, 774 F.2d 1364, 1365 (9th Cir. 1985).

Obineche's notice of appeal from the IJ's order alleged that the IJ
refused to allow certain documents into the record that she
contended
were essential to her political asylum claim so as to deny her due
pro-
cess of law. She also claimed that the IJ did not give the
documents
any weight in his decision. As the Board noted, however, Obineche
failed to identify in her appeal the evidence she sought to
introduce
at the hearing conducted by the IJ, and explain how it was
wrongfully
denied by the IJ so as to have deprived her of a fair hearing.
Because
the Board was not obligated to engage in speculation to construct
suf-
ficient factual or legal arguments for Obineche, the Board's
summary
                                3
dismissal was proper. See 8 C.F.R. § 3.1(d)(1-a)(i)(A). The Board's
dismissal was also appropriate because Obineche failed to timely
file
a brief with her appeal from the IJ's order even though she
indicated
in her notice of appeal that she would file a separate written
brief or
statement. See 8 C.F.R. § 3.1(d)(1-a)(i)(E).

Obineche's motion to reconsider claimed that she did file a brief
on appeal to the Board and reargued her underlying claim. The Board
denied Obineche's motion because it was directed at conclusions of
law. The Board correctly declined to consider the merits of Obine-
che's underlying claim. M.A., 899 F.2d at 307. Further, because the
Board's denial of Obineche's motion to reconsider was based on a
rational explanation and did not depart from established policies
or
rest on an impermissible basis, id. at 310, the Board did not abuse
its
discretion in denying the motion.

Therefore, we affirm the Board's denial of Obineche's motion to
reconsider the deportation proceedings. We dispense with oral argu-
ment because the facts and legal contentions are adequately
presented
in the materials before the court and argument would not aid the
deci-
sional process.

AFFIRMED

                                 4